DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A-1, Species B-2 claims 1-16 in the reply filed on June 21, 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Claim limitation “atmospheric-blocking mechanism” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “atmospheric-blocking” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “a valve, gas connection lines, an O-ring, and/or a shutter” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0055, 0070, 0077, 0080, 0097, 0102).

Claim limitation “gas suction/ejection portion” in claims 4, 8, and 10 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “gas suction/ejection” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4, 8, and 10 has/have been interpreted to cover “gas connection lines and/or pipes” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0077, 0080).

Claim limitation “seal mechanism” in claims 5, 9, and 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “seal(ing)” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5, 9, and 11 has/have been interpreted to cover “an O-ring” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0097).


	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 16 recites “wherein the standby section includes a plurality of standby sections, wherein the liquid level sensor is disposed below a lowest standby section among the plurality of standby sections and disposed adjacent to the standby section” in lines 1-4.
	This limitation is indefinite since it is unclear whether “the standby section” in line 4 is referring to “the standby section” in line 1 or “a lowest standby section among the plurality of standby section” in lines 3-4. A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).
	The limitation will be interpreted as “wherein the standby section includes a plurality of standby sections, wherein the liquid level sensor is disposed below a lowest standby section among the plurality of standby sections and disposed adjacent to the lowest standby section among the plurality of standby sections” for clarity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano (JP 2007-176352, see English translation).
	Regarding claim 1, Hirano teaches a substrate processing apparatus comprising: 
a nozzle 2a configured to eject a processing liquid onto a substrate W (para 0020; see for example Fig. 1); 
a standby section having a recovery pot 5 with an opening, wherein the nozzle 2a is inserted into the opening of the recovery pot 5 to stand by in the standby section (para 0021; see for example Fig. 1); 
a supply path 2 through which the processing liquid is supplied to the nozzle 2a (par 0022); 
a pipe 8 (discharge path) through which the processing liquid is discharged from the standby section (para 0022); 
a circulation path formed by connecting the nozzle 2, the standby section including pot 5, the supply path 2, and the pipe 8 (discharge path) (para 0020, 0022; see for example Fig. 1); and 
a valve (atmospheric-blocking mechanism) provided on the pipe 8 (discharge path) in the circulation path that blocks an inside of the circulation path and a surrounding of the substrate W from each other (para 0019, 0022; see for example Fig. 1). 

Regarding claim 2, Hirano further teaches that the pipe 8 (discharge path) comprises a blocking valve configured to block the processing liquid from inflowing into the pipe 8 (discharge path) from the pot 5 of the standby section, and wherein the atmosphere blocking mechanism is the blocking valve (para 0019, 0022; see for example Fig. 1).

Regarding claim 6, Hirano further teaches a tank 3a provided below the pot 5 of the standby section and connected to the supply path 2 and the pipe 8 (discharge path) so as to store the processing liquid (para 0015, 0019; see for example Fig. 1). 

Regarding claim 14, Hirano further teaches a tank 3a provided below the pot 5 of the standby section and connected to the supply path 2 and the pipe 8 (discharge path) so as to store the processing liquid (para 0015, 0019; see for example Fig. 1). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP 2007-176352, see English translation) as applied to claims 1 and 2 above, and in further view of Gunter (DE 4129778, see English translation).
	Regarding claims 3 and 7, Hirano does not explicitly teach that the atmosphere blocking mechanism includes a shutter configured to open/close the opening of the recover pot 5. 
However, Gunter teaches an atmosphere blocking mechanism (10) including rubber flaps, flexible/rigid covers, or locks (i.e., a shutter) configured to open/close the opening of container 11 of a standby section, for the benefit of preventing escape of vapors into the atmosphere (para 0008; see Figure for example). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a shutter configured to open/close the opening of the recover pot 5, as taught by Gunter, for the benefit of preventing escape of vapors into the atmosphere.

Claims 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP 2007-176352, see English translation) as applied to claims 1 and 2 above, and in further view of Vetter (USP 4977911).
Regarding claims 5 and 11, Hirano does not explicitly teach that the atmosphere blocking mechanism includes a seal mechanism configured to seal each of the nozzle and the standby section from each other. 
	However, Vetter teaches an atmosphere blocking mechanism including a seal mechanism 5 configured to seal the nozzle of spray gun 2 and the outside (standby section) of chamber 3 from each other, for the benefit of providing positional centering of the spray gun and prevent emergence of fluid from opening 4 of chamber 3 (col. 2, lines 16-37; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a seal mechanism at the opening of pot 5 in the apparatus of Hirano, as taught by Vetter, for the benefit of providing positional centering of the nozzle 2a and prevent emergence of fluid from opening of chamber pot 5.

Regarding claim 12, Hirano further teaches a tank 3a provided below the pot 5 of the standby section and connected to the supply path 2 and the pipe 8 (discharge path) so as to store the processing liquid (para 0015, 0019; see for example Fig. 1). 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP 2007-176352, see English translation) as applied to claims 1 and 2 above, and in further view of Ota (JP 2008-176161, see English translation).
	Regarding claims 4 and 10, Hirano does not explicitly teach that the atmosphere blocking mechanism includes a gas suction portion and a gas ejection portion, which are connected to the opening of pot 5. 
	However, Ota teaches an atmosphere blocking mechanism including a pump with a discharge port 18 (gas suction portion) and a gas introducing means 14 (gas ejection portion) connected to an opening 12 of tank 10 of a standby section (para 0021-0022; see for example Fig. 3), for the benefit of preventing atmosphere from entering the tank 10 when the opening 12 is opened (for motivation see para 0019). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to connect a gas suction portion and a gas ejection portion to the opening of pot 5 in the apparatus of Hirano, as taught by Ota, for the benefit of preventing atmosphere from entering the pot 5 when the opening of pot 5 is opened.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP 2007-176352, see English translation) in view of Gunter (DE 4129778, see English translation) as applied to claim 7 above, and in further view of Ota (JP 2008-176161, see English translation).
Regarding claim 8, Hirano does not explicitly teach that the atmosphere blocking mechanism includes a gas suction portion and a gas ejection portion, which are connected to the opening of pot 5. 
	However, Ota teaches an atmosphere blocking mechanism including a pump with a discharge port 18 (gas suction portion) and a gas introducing means 14 (gas ejection portion) connected to an opening 12 of tank 10 of a standby section (para 0021-0022; see for example Fig. 3), for the benefit of preventing atmosphere from entering the tank 10 when the opening 12 is opened (for motivation see para 0019). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to connect a gas suction portion and a gas ejection portion to the opening of pot 5 in the apparatus of Hirano, as taught by Ota, for the benefit of preventing atmosphere from entering the pot 5 when the opening of pot 5 is opened.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP 2007-176352, see English translation) in view of Gunter (DE 4129778, see English translation) as applied to claim 7 above, and in further view of Vetter (USP 4977911).
Regarding claim 9, Hirano does not explicitly teach that the atmosphere blocking mechanism includes a seal mechanism configured to seal each of the nozzle and the standby section from each other. 
	However, Vetter teaches an atmosphere blocking mechanism including a seal mechanism 5 configured to seal the nozzle of spray gun 2 and the outside (standby section) of chamber 3 from each other, for the benefit of providing positional centering of the spray gun and prevent emergence of fluid from opening 4 of chamber 3 (col. 2, lines 16-37; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a seal mechanism at the opening of pot 5 in the apparatus of Hirano, as taught by Vetter, for the benefit of providing positional centering of the nozzle 2a and prevent emergence of fluid from opening of chamber pot 5.


Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP 2007-176352, see English translation) and Vetter (USP 4977911) as applied to claim 12 above, and in further view of Nakashima (US 20150053285).
	Regarding claim 13, Hirano does not explicitly teach that the pipe 8 (discharge path) includes a backing pressure valve.
However, Nakashima teaches a discharge path, downstream of points 118, that includes a backing pressure valve 134, for the benefit of stabilizing the pressure and changing an amount of the processing liquid flowing to a downstream side returning to tank 102 (para 0041; see for example Fig. 3). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (MPEP § 2143). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a backing pressure valve with the pipe 8 (discharge pipe) in the apparatus of Hirano, as taught by Nakashima, for the benefit of stabilizing the pressure and changing an amount of the processing liquid flowing to a downstream side returning to tank 3a.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP 2007-176352, see English translation) as applied to claim 14 above, and in further view of Sawamura (JP 2007-266553, see English translation) and Kimura (US 20020006577).
Regarding claims 15 and 16, Hirano further teaches a pipe 8 (discharge path) and a valve (control valve) disposed below and adjacent to a standby section (see for example Fig. 1). Hirano further teaches the valve (control valve) is configured to control an inflow of the processing liquid from the pipe 8 (discharge path) to the tank 3a, the control valve disposed close to the tank 3a (para 0019, 0022; see for example Fig. 1).
Hirano does not explicitly teach a plurality of standby sections.
However, Sawamura teaches a plurality of supply nozzles 50,70, pots 60,80, discharge paths 62,82, regulators, etc. for a plurality of standby sections disposed one below another, for the benefit of performing multiple substrate treatments (para 0060, 0063, 0067-0068, 0094, 0167, 0171; see for example Fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of pots 5, pipes 8, control valves, and tanks 3a, respectively, for a plurality of standby sections disposed one below another in the apparatus of Hirano, as taught by Sawamura, for the benefit of performing multiple substrate treatments with a plurality of nozzles 2a.

As mentioned above, Hirano further teaches a pipe 8 (discharge path) and a valve (control valve) disposed below and adjacent to a standby section (see for example Fig. 1). Sawamura further teaches discharge paths 62, 82 disposed below and adjacent to each standby section, respectively (Sawamura: see for example Fig. 2).
The previous art combination above does not explicitly teach that each pipe 8 (discharge path) includes a liquid level sensor upstream of each control valve, wherein the liquid level sensor is disposed below and adjacent to a lowest standby section among the plurality of standby sections.
 However, Kimura teaches a drain 75-pipe 92 (discharge path) including a liquid level sensor 93 configured to detect a liquid level of the liquid in the drain 75-pipe 92 (discharge path), for the benefit of detecting a clog (para 0066, 0068-0071; see for example Figs. 5 and 6). The prior art combination would yield the level sensor below and adjacent to a lowest standby section among the plurality of standby sections in the prior art combination of Hirano and Sawamura above, since the ordinary artisan would recognize the advantage of providing each discharge path with the same benefit (the duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a level sensor with each pipe 8 (discharge path) upstream of each control valve disposed below the standby sections (including the lowest standby section) in the apparatus of the previous art combination above, as taught by Kimura, for the benefit of detecting a clog.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717